Exhibit 10(k)

NORTHROP GRUMMAN

SUPPLEMENTAL PLAN 2

(Amended and Restated Effective as of January 1, 2012)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     1      

1.01

  

Affiliated Companies

     1      

1.02

  

Board of Directors

     1      

1.03

  

CIC Plans

     1      

1.04

  

Code

     1      

1.05

  

Company

     1      

1.06

  

Deferred Compensation Plan

     1      

1.07

  

ERISA

     1      

1.08

  

Grandfathered Amounts

     1      

1.09

  

Key Employee

     1      

1.10

  

Participant

     2      

1.11

  

Payment Date

     2      

1.12

  

Pension Plan

     2      

1.13

  

Plan

     2      

1.14

  

Program

     2      

1.15

  

Qualified Plan

     2      

1.16

  

Separation from Service or Separates from Service

     3      

1.17

  

Termination of Employment

     3   

ARTICLE II General Provisions

     4      

2.01

  

In General

     4      

2.02

  

Treatment of 2000 Ad Hoc Increases for Retirees

     4      

2.03

  

Forms and Times of Benefit Payments

     4      

2.04

  

Beneficiaries and Spouses

     5      

2.05

  

Mandatory Cashout

     5      

2.06

  

Optional Payment Forms

     6      

2.07

  

Special Tax Distribution

     6      

2.08

  

Amendment and Plan Termination

     6      

2.09

  

Not an Employment Agreement

     7      

2.10

  

Assignment of Benefits

     7      

2.11

  

Nonduplication of Benefits

     7      

2.12

  

Funding

     8      

2.13

  

Construction

     8      

2.14

  

Governing Law

     8      

2.15

  

Actions by Company and Claims Procedures

     8      

2.16

  

Plan Representatives

     9      

2.17

  

Number

     9   

ARTICLE III Lump Sum Election

     10      

3.01

  

In General

     10      

3.02

  

Election

     10      

3.03

  

Lump Sum—Retirement Eligible

     11      

3.04

  

Lump Sum—Not Retirement Eligible

     12      

3.05

  

Lump Sums with CIC Severance Plan Election

     13      

3.06

  

Calculation of Lump Sum

     13      

3.07

  

Spousal consent

     14   

APPENDIX 1 – 2005-2007 TRANSITION RULES

     15      

1.01

  

Election

     15      

1.02

  

2005 Commencements

     15   

 

i



--------------------------------------------------------------------------------

  

1.03

  

2006 and 2007 Commencements

     16   

APPENDIX 2 – POST 2007 DISTRIBUTION OF 409A AMOUNTS

     17      

2.01

  

Time of Distribution

     17      

2.02

  

Special Rule for Key Employees

     17      

2.03

  

Forms of Distribution

     17      

2.04

  

Death

     17      

2.05

  

Actuarial Assumptions

     18      

2.06

  

Accelerated Lump Sum Payouts

     18      

2.07

  

Effect of Early Taxation

     19      

2.08

  

Permitted Delays

     19   

APPENDIX 3 – COMMITTEES AND APPOINTMENTS

     20   

Note: All of the following Appendices are saved as separate documents.
Confidential documents may be requested from Benefits Strategy & Design.

APPENDIX A Northrop Supplemental Retirement Income Program For Senior Executives

APPENDIX B ERISA Supplemental Program 2

APPENDIX C Arthur F. Dauer Program (Confidential)

APPENDIX D Nelson Gibbs, Jr. Program (Confidential)

APPENDIX E Oliver Boileau Program (Confidential)

APPENDIX F CPC Supplemental Executive Retirement Program

APPENDIX G Officers Supplemental Executive Retirement Program

APPENDIX H Robert P. Iorizzo Program

APPENDIX I Officers Supplemental Executive Retirement Program II

 

ii



--------------------------------------------------------------------------------

The Northrop Grumman Supplemental Plan 2 (the “Plan”) is hereby amended and
restated effective as of January 1, 2012. This restatement amends the January 1,
2009 restatement of the Plan and includes changes that apply to Grandfathered
Amounts.

The Plan is intended to comply with Code section 409A and official guidance
issued thereunder (except for Grandfathered Amounts). Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with this intention.

ARTICLE I

Definitions

For purposes of the Plan, the following terms, when capitalized, will have the
following meanings:

 

1.01 Affiliated Companies. The Company and any other entity related to the
Company under the rules of section 414 of the Code. The Affiliated Companies
include Northrop Grumman Corporation and its 80%-owned subsidiaries and may
include other entities as well.

 

1.02 Board of Directors. The Board of Directors of the Company.

 

1.03 CIC Plans. Northrop Grumman Corporation Change-In-Control Severance Plan
(effective August 1, 1996, as amended) or the Northrop Grumman Corporation March
2000 Change-In-Control Severance Plan.

 

1.04 Code. The Internal Revenue Code of 1986, as amended.

 

1.05 Company. Northrop Grumman Corporation.

 

1.06 Deferred Compensation Plan. The Northrop Grumman Deferred Compensation Plan
and the Northrop Grumman Savings Excess Plan.

 

1.07 ERISA. The Employee Retirement Income Security Act of 1974, as amended.

 

1.08 Grandfathered Amounts. Plan benefits that were earned and vested as of
December 31, 2004 within the meaning of Code section 409A and official guidance
thereunder.

 

1.09

Key Employee. An employee treated as a “specified employee” under Code section
409A(a)(2)(B)(i) of the Company or the Affiliated Companies (i.e., a key
employee (as defined in Code section



--------------------------------------------------------------------------------

  416(i) without regard to paragraph (5) thereof)) if the Company’s or an
Affiliated Company’s stock is publicly traded on an established securities
market or otherwise. The Company shall determine in accordance with a uniform
Company policy which Participants are Key Employees as of each December 31 in
accordance with IRS regulations or other guidance under Code section 409A,
provided that in determining the compensation of individuals for this purpose,
the definition of compensation in Treas. Reg. § 1.415(c)-2(d)(3) shall be used.
Such determination shall be effective for the twelve (12) month period
commencing on April 1 of the following year.

 

1.10 Participant. Any employee of the Company who is eligible for benefits under
a particular Program and has not received full payment under the Program.

 

1.11 Payment Date. The 1st of the month coincident with or following the later
of (a) the date the Participant attains age 55, or (b) the date the Participant
Separates from Service.

 

1.12 Pension Plan.

 

  (a) The Northrop Grumman Pension Plan (subject to the special effective dates
noted below for the following merged plans)

 

  •  

The Northrop Grumman Retirement Value Plan (effective as of January 1, 2000)

 

  •  

The Northrop Grumman Commercial Aircraft Division Salaried Retirement Plan
(effective as of July 1, 2000)

 

  •  

The Grumman Pension Plan (effective as of July 1, 2003)

 

  (b) The Northrop Grumman Electronic Systems – Space Division Consolidated
Pension Plan (effective as of October 22, 2001)

 

  (c) The Northrop Grumman Norden Systems Employee Retirement Plan (effective
July 1, 2003)

 

1.13 Plan. The Northrop Grumman Supplemental Plan 2.

 

1.14 Program. One of the eligibility and benefit structures described in the
Appendices.

 

1.15 Qualified Plan. The Northrop Grumman Pension Plan and Cash Balance Plans
(as defined under the Northrop Grumman Pension Plan).

 

- 2 -



--------------------------------------------------------------------------------

1.16 Separation from Service or Separates from Service. A “separation from
service” within the meaning of Code section 409A.

 

1.17 Termination of Employment. Complete termination of employment with the
Affiliated Companies.

 

  (a) If a Participant leaves one Affiliated Company to go to work for another,
he or she will not have a Termination of Employment.

 

  (b) A Participant will have a Termination of Employment if he or she leaves
the Affiliated Companies because the affiliate he or she works for ceases to be
an Affiliated Company because it is sold or spunoff.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE II

General Provisions

 

2.01 In General. The Plan contains a number of different benefit Programs which
are set forth in the Appendices. The Appendices describe the eligibility
conditions and the amount of benefits payable under the Programs. The Company,
in its sole discretion, will determine all eligibility conditions, make all
benefit determinations, and otherwise exercise sole authority to interpret the
Plan and Programs.

 

2.02 Treatment of 2000 Ad Hoc Increases for Retirees. In no event, however,
(1) will this Plan pay any amount of a Participant’s retirement benefit, if any,
attributable to the “2000 Ad Hoc Increase for Retirees” Appendix added to
certain of the Company’s tax-qualified plans pursuant to the Board of Directors
resolution adopted May 17, 2000, or (2) will a Participant be entitled to a
benefit (or an increased benefit) from or as a result of participation in this
Plan under the Board of Directors resolution adopted May 17, 2000.

 

2.03 Forms and Times of Benefit Payments. This Section only applies to
Grandfathered Amounts. The Company will determine the form and timing of benefit
payments in its sole discretion unless particular rules regarding the form and
timing of benefit payments are set forth in a Program or where a lump sum
election under Article III is applicable.

 

  (a) For payments made to supplement those of a particular tax-qualified
retirement or savings plan, the Company will only select among the options
available under that plan, using the same actuarial adjustments used in that
plan, except in cases of lump sums.

 

  (b) Whenever the present value of the amount payable under a particular
Program does not exceed $10,000, it will be paid in the form of a single lump
sum as of the first of the month following Termination of Employment. The lump
sum will be calculated using the factors and methodology described in
Section 3.06 below (See Section 2.05 for the rule that applies as of January 1,
2008).

 

  (c)

No payments will commence under this Plan until a Participant has a Termination
of Employment, even in cases where benefits have commenced under a qualified
retirement plan for Participants over age 70 1/2, or for any other reason.

See Appendix 1 and Appendix 2 for the rules that apply to other benefits earned
under the Plan.

 

- 4 -



--------------------------------------------------------------------------------

2.04 Beneficiaries and Spouses. This Section only applies to Grandfathered
Amounts. If the Company selects a form of payment which includes a survivor
benefit, the Participant may make a beneficiary designation, which may be
changed at any time prior to commencement of benefits. A beneficiary designation
must be in writing and will be effective only when received by the Company.

 

  (a) If a Participant is married on the date his or her benefits are scheduled
to commence, his or her beneficiary will be his or her spouse unless some other
beneficiary is named with spousal consent. Spousal consent, to be effective,
must be submitted in writing before benefits commence and must be witnessed by a
Plan representative or notary public. No spousal consent is necessary if the
Company determines that there is no spouse or that the spouse cannot be found.

 

  (b) With respect to Programs designed to supplement tax-qualified retirement
or savings plans, the Participant’s spouse will be the spouse as determined
under the underlying tax-qualified plan. Otherwise, the Participant’s spouse
will be determined by the Company in its sole discretion.

See Appendix 1 and Appendix 2 for the rules that apply to other benefits earned
under the Plan.

 

2.05 Mandatory Cashout. Notwithstanding any other provisions in the Plan,
Participants with Grandfathered Amounts who have not commenced payment of such
benefits prior to January 1, 2008 will be subject to the following rules:

 

  (a) Post-2007 Terminations. Participants who have a Termination of Employment
after 2007 will receive a lump sum distribution of the present value of their
Grandfathered Amounts under a Program within two months of Termination of
Employment (without interest), if such present value is below the Code section
402(g) limit in effect at the Termination of Employment.

 

  (b) Pre-2008 Terminations. Participants who had a Termination of Employment
before 2008 will receive a lump sum distribution of the present value of their
Grandfathered Amounts under a Program within two months of the time they
commence payment of their underlying qualified pension plan benefits (without
interest), if such present value is below the Code section 402(g) limit in
effect at the time such payments commence.

For purposes of calculating present values under this Section, the actual
assumptions and calculation procedures for lump sum distributions under the
Northrop Grumman Pension Plan shall be used.

 

- 5 -



--------------------------------------------------------------------------------

2.06 Optional Payment Forms. Participants with Grandfathered Amounts shall be
permitted to elect (a) or (b) below:

 

  (a) To receive their Grandfathered Amounts in any form of distribution
available under the Plan at October 3, 2004, provided that form remains
available under the underlying qualified pension plan at the time payment of the
Grandfathered Amounts commences. The conversion factors for these distribution
forms will be based on the factors or basis in effect under this Plan on
October 3, 2004.

 

  (b) To receive their Grandfathered Amounts in any life annuity form not
included in (a) above but included in the underlying qualified pension plan
distribution options at the time payment of the Grandfathered Amounts commences.
The conversion factors will be based on the following actuarial assumptions:

 

Interest Rate:    6% Mortality Table:    RP-2000 Mortality Table projected 15
years for future standardized cash balance factors

 

2.07 Special Tax Distribution. On the date a Participant’s retirement benefit is
reasonably ascertainable within the meaning of IRS regulations under Code
section 3121(v)(2), an amount equal to the Participant’s portion of the FICA tax
withholding will be distributed in a single lump sum payment. This payment will
be based on all benefits under the Plan, including Grandfathered Amounts. This
payment will reduce the Participant’s future benefit payments under the Plan on
an actuarial basis.

 

2.08 Amendment and Plan Termination. The Company may, in its sole discretion,
terminate, suspend or amend this Plan at any time or from time to time, in whole
or in part for any reason. This includes the right to amend or eliminate any of
the provisions of the Plan with respect to lump sum distributions, including any
lump sum calculation factors, whether or not a Participant has already made a
lump sum election. Notwithstanding the foregoing, no amendment or termination of
the Plan shall reduce the amount of a Participant’s accrued benefit under the
Plan as of the date of such amendment or termination.

No amendment of the Plan shall apply to the Grandfathered Amounts, unless the
amendment specifically provides that it applies to such amounts. The purpose of
this restriction is to prevent a Plan amendment from resulting in an inadvertent
“material modification” to the Grandfathered Amounts.

The Company may, in its sole discretion, seek reimbursement from the Company’s
tax-qualified plans to the extent this Plan pays tax-qualified plan

 

- 6 -



--------------------------------------------------------------------------------

benefits to which Participants were entitled to or became entitled to under the
tax-qualified plans.

 

2.09 Not an Employment Agreement. Nothing contained in this Plan gives any
Participant the right to be retained in the service of the Company, nor does it
interfere with the right of the Company to discharge or otherwise deal with
Participants without regard to the existence of this Plan.

 

2.10 Assignment of Benefits. A Participant, surviving spouse or beneficiary may
not, either voluntarily or involuntarily, assign, anticipate, alienate, commute,
sell, transfer, pledge or encumber any benefits to which he or she is or may
become entitled under the Plan, nor may Plan benefits be subject to attachment
or garnishment by any of their creditors or to legal process.

Notwithstanding the foregoing, all or a portion of a Participant’s benefit may
be paid to another person as specified in a domestic relations order that the
plan administrator determines is qualified (a “Qualified Domestic Relations
Order”). For this purpose, a Qualified Domestic Relations Order means a
judgment, decree, or order (including the approval of a settlement agreement)
which is:

 

  (1) issued pursuant to a State’s domestic relations law;

 

  (2) relates to the provision of child support, alimony payments or marital
property rights to a spouse, former spouse, child or other dependent of the
Participant;

 

  (3) creates or recognizes the right of a spouse, former spouse, child or other
dependent of the Participant to receive all or a portion of the Participant’s
benefits under the Plan; and

 

  (4) meets such other requirements established by the plan administrator.

The plan administrator shall determine whether any document received by it is a
Qualified Domestic Relations Order. In making this determination, the plan
administrator may consider the rules applicable to the “domestic relations
orders” under Code section 414(p) and ERISA section 206(d), and such other rules
and procedures as it deems relevant.

 

2.11 Nonduplication of Benefits. This Section applies if, despite Section 2.10,
with respect to any Participant (or his or her beneficiaries), the Company is
required to make payments under this Plan to a person or entity other than the
payees described in the Plan. In such a case, any amounts due the Participant
(or his or her beneficiaries) under this Plan will be reduced by the actuarial
value of the payments required to be made to such other person or entity.

 

- 7 -



--------------------------------------------------------------------------------

  (a) Actuarial value will be determined using the factors and methodology
described in Section 3.06 below (in the case of lump sums) and using the
actuarial assumptions in the underlying Pension Plan in all other cases.

 

  (b) In dividing a Participant’s benefit between the Participant and another
person or entity, consistent actuarial assumptions and methodologies will be
used so that there is no increased actuarial cost to the Company.

 

2.12 Funding. Participants have the status of general unsecured creditors of the
Company and the Plan constitutes a mere promise by the Company to make benefit
payments in the future. The Company may, but need not, fund benefits under the
Plan through a trust. If it does so, any trust created by the Company and any
assets held by the trust to assist it in meeting its obligations under the Plan
will conform to the terms of the model trust, as described in Internal Revenue
Service Revenue Procedure 92-64, but only to the extent required by Internal
Revenue Service Revenue Procedure 92-65. It is the intention of the Company and
Participants that the Plan be unfunded for tax purposes and for purposes of
Title I of ERISA.

Any funding of benefits under this Plan will be in the Company’s sole
discretion. The Company may set and amend the terms under which it will fund and
may cease to fund at any time.

 

2.13 Construction. The Company shall have full discretion to construe and
interpret the terms and provisions of this Plan, to make factual determinations
and to remedy possible inconsistencies and omissions. The Company’s
interpretations, constructions and remedies shall be final and binding on all
parties, including but not limited to the Affiliated Companies and any
Participant or beneficiary. The Company shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.

 

2.14 Governing Law. This Plan shall be governed by the law of the State of
California, except to the extent superseded by federal law.

 

2.15 Actions by Company and Claims Procedures. Any powers exercisable by the
Company under the Plan shall be utilized by written resolution adopted by the
Board of Directors or its delegate. The Board of Directors may by written
resolution delegate any of the Company’s powers under the Plan and any such
delegations may provide for subdelegations, also by written resolution.

The Company’s standardized “Northrop Grumman Nonqualified Retirement Plans
Claims and Appeals Procedures” shall apply in handling claims and appeals under
this Plan.

 

- 8 -



--------------------------------------------------------------------------------

2.16 Plan Representatives. Those authorized to act as Plan representatives will
be designated in writing by the Board of Directors or its delegate.

 

2.17 Number. The singular, where appearing in this Plan, will be deemed to
include the plural, unless the context clearly indicates the contrary.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE III

Lump Sum Election

This Article only applies with respect to Grandfathered Amounts. See Appendix 1
and Appendix 2 for the distribution rules that apply to other benefits earned
under the Plan.

 

3.01 In General. This Article sets forth the rules under which Participants may
elect to receive their benefits in a lump sum. Except as provided in
Section 3.05, this Article does not apply to employees in cases where benefits
under a particular Program are automatically payable in lump sum form under
Article II. This Article will not apply if a particular Program so provides.

 

3.02 Election. Participants may elect to have their benefits paid in the form of
a single lump sum under this Section.

 

  (a) An election to take a lump sum may be made at any time during the 60-day
period prior to Termination of Employment and covers both—

 

  (1) Benefits payable to the Participant during his or her lifetime, and

 

  (2) Survivor benefits (if any) payable to the Participant’s beneficiary,
including preretirement death benefits (if any) payable to the Participant’s
spouse.

 

  (b) An election does not become effective until the earlier of:

 

  (1) the Participant’s Termination of Employment, or

 

  (2) the Participant’s death.

 

  (c) Before the election becomes effective, it may be revoked.

 

  (d) If a Participant does not have a Termination of Employment within 60 days
after making an election, the election will never take effect.

 

  (e) An election may only be made once. If it fails to become effective after
60 days or is revoked before becoming effective, it cannot be made again at a
later time.

 

  (f) After a Participant has a Termination of Employment, no election can be
made.

 

- 10 -



--------------------------------------------------------------------------------

  (g) If a Participant dies before making a lump sum election, his or her spouse
may not make a lump sum election with respect to any benefits which may be due
the spouse.

 

  (h) Elections to receive a lump sum must be made in writing and must include
spousal consent if the Participant is married. Elections and spousal consent
must be witnessed by a Plan representative or a notary public.

 

3.03 Lump Sum—Retirement Eligible. If a Participant with a valid lump sum
election in effect under Section 3.02 has a Termination of Employment after he
or she is entitled to commence benefits under the Pension Plans, payments will
be made in accordance with this Section.

 

  (a) Monthly benefit payments will be made for up to 12 months, commencing the
first of the month following Termination of Employment. Payments will be made:

 

  (1) in the case of a Participant who is not married on the date benefits are
scheduled to commence, based on a straight life annuity for the Participant’s
life and ceasing upon the Participant’s death should he or she die before the 12
months elapse, or

 

  (2) in the case of a Participant who is married on the date benefits are
scheduled to commence, based on a joint and survivor annuity form—

 

  (A) with the survivor benefit equal to 50% of the Participant’s benefit;

 

  (B) with the Participant’s spouse as the survivor annuitant;

 

  (C) determined by using the contingent annuitant option factors used to
convert straight life annuities to 50% joint and survivor annuities under the
Northrop Grumman Retirement Plan; and

 

  (D) with all payments ceasing upon the death of both the Participant and his
or her spouse should they die before the 12 months elapse.

 

  (b) As of the first of the 13th month, the present value of the remaining
benefit payments will be paid in a single lump sum. Payment of the lump sum will
be made to the Participant if he or she is still alive, or, if not, to his or
her surviving spouse, if any.

 

  (c) No lump sum payment will be made if:

 

- 11 -



--------------------------------------------------------------------------------

  (1) The Participant is receiving monthly benefit payments in the form of a
straight life annuity and the Participant dies before the time the lump sum
payment is due.

 

  (2) The Participant is receiving monthly benefit payments in a joint and
survivor annuity form and the Participant and his or her spouse both die before
the time the lump sum payment is due.

 

  (d) A lump sum will be payable to a Participant’s spouse as of the first of
the month following the date of the Participant’s death, if:

 

  (1) the Participant dies after making a valid lump sum election but prior to
commencement of any benefits under this Plan;

 

  (2) the Participant is survived by a spouse who is entitled to a preretirement
surviving spouse benefit under this Plan; and

 

  (3) the spouse survives to the first of the month following the date of the
Participant’s death.

 

3.04 Lump Sum—Not Retirement Eligible. If a Participant with a valid lump sum
election in effect under Section 3.02 has a Termination of Employment before he
or she is entitled to commence benefits under the Pension Plans, payments will
be made in accordance with this Section.

 

  (a) No monthly benefit payments will be made.

 

  (b) Following Termination of Employment, a single lump sum payment of the
benefit will be made on the first of the month following 12 months after the
date of the Participant’s Termination of Employment.

 

  (c) A lump sum will be payable to a Participant’s spouse as of the first of
the month following the date of the Participant’s death, if:

 

  (1) the Participant dies after making a valid lump sum election but prior to
commencement of any benefits under this Plan;

 

  (2) the Participant is survived by a spouse who is entitled to a preretirement
surviving spouse benefit under this Plan; and

 

  (3) the spouse survives to the first of the month following the date of the
Participant’s death.

 

  (d) No lump sum payment will be made if the Participant is unmarried at the
time of death and dies before the time the lump sum payment is due.

 

- 12 -



--------------------------------------------------------------------------------

3.05 Lump Sums with CIC Severance Plan Election. A Participant who elects lump
sum payments of all his or her nonqualified benefits under the CIC Plans is
entitled to have his or her benefits paid as a lump sum calculated under the
terms of the applicable CIC Plan. Otherwise, benefit payments are governed by
the general provisions of this Article, which provide different rules for
calculating the amount of lump sum payments.

 

3.06 Calculation of Lump Sum.

 

  (a) The factors to be used in calculating the lump sum are as follows:

 

  (1) Interest: Whichever of the following two rates that produces the smaller
lump sum:

 

  (A) the discount rate used by the Company for purposes of Statement of
Financial Accounting Standards No. 87 of the Financial Accounting Standards
Board as disclosed in the Company’s annual report to shareholders for the year
end immediately preceding the date of distribution, or

 

  (B) the applicable interest rate that would be used to calculate a lump sum
value for the benefit under the Pension Plans.

 

  (2) Mortality: the applicable mortality table, which would be used to
calculate a lump sum value for the benefit under the Pension Plans.

 

  (3) Increase in Section 415 Limit: 4% per year.

 

  (4) Age: Age rounded to the nearest month on the date the lump sum is payable.

 

  (5) Variable Unit Values: Variable Unit Values are presumed not to increase
for future periods after the date the lump sum is payable.

 

  (b) The annuity to be converted to a lump sum will be the remaining annuity
currently payable to the Participant or his or her beneficiary at the time the
lump sum is due.

 

  (1) For example, assume a Participant is receiving benefit payments in the
form of a 50% joint and survivor annuity.

 

  (2) If the Participant and the survivor annuitant are both still alive at the
time the lump sum payment is due, the present value calculation will be based on
the remaining benefits that would be paid to both the Participant and the
survivor in the annuity form.

 

- 13 -



--------------------------------------------------------------------------------

  (3) If only the survivor is alive, the calculation will be based solely on the
remaining 50% survivor benefits that would be paid to the survivor.

 

  (4) If only the Participant is alive, the calculation will be based solely on
the remaining benefits that would be paid to the Participant.

 

  (5) In the case of a Participant who dies prior to commencement of benefits
under this Plan so that only a preretirement surviving spouse benefit (if any)
is payable, the lump sum will be based solely on the value of the preretirement
surviving spouse benefit.

 

  (c) In the case of a lump-sum under Section 3.05 (related to lump sums with a
CIC Severance Plan election), the lump-sum amount will be calculated as
described in that section and the rules of this Section 3.06 are not used.

 

3.07 Spousal consent. Spousal consent, as required for elections as described
above, need not be obtained if the Company determines that there is no spouse or
the spouse cannot be located.

*    *    *

IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 27th day of January, 2012.

 

NORTHROP GRUMMAN CORPORATION By:   /s/ Denise M. Peppard Denise Peppard
Corporate Vice President and Chief Human Resources Officer

 

- 14 -



--------------------------------------------------------------------------------

APPENDIX 1 – 2005-2007 TRANSITION RULES

This Appendix 1 provides the distribution rules that apply to the portion of
benefits under the Plan subject to Code section 409A for Participants with
benefit commencement dates after January 1, 2005 and before January 1, 2008.

 

1.01 Election. Participants scheduled to commence payments during 2005 may elect
to receive both pre-2005 benefit accruals and 2005 benefit accruals in any
optional form of benefit available under the Plan as of December 31, 2004.
Participants electing optional forms of benefits under this provision will
commence payments on the Participant’s selected benefit commencement date.

 

1.02 2005 Commencements. Pursuant to IRS Notice 2005-1, Q&A-19 & Q&A-20,
Participants commencing payments in 2005 from the Plan may elect a form of
distribution from among those available under the Plan on December 31, 2004, and
benefit payments shall begin at the time elected by the Participant.

 

  (a) Key Employees. A Key Employee Separating from Service on or after July 1,
2005, with Plan distributions subject to Code section 409A scheduled to be paid
in 2006 and within six months of his date of Separation from Service, shall have
such distributions delayed for six months from the Key Employee’s date of
Separation from Service. The delayed distributions shall be paid as a single sum
with interest at the end of the six month period and Plan distributions will
resume as scheduled at such time. Interest shall be computed using the
retroactive annuity starting date rate in effect under the Northrop Grumman
Pension Plan on a month-by-month basis during such period (i.e., the rate may
change in the event the period spans two calendar years). Alternatively, the Key
Employee may elect under IRS Notice 2005-1, Q&A-20 to have such distributions
accelerated and paid in 2005 without the interest adjustment, provided, such
election is made in 2005.

 

  (b) Lump Sum Option. During 2005, a temporary immediate lump sum feature shall
be available as follows:

 

  (i) In order to elect a lump sum payment pursuant to IRS Notice 2005-1,
Q&A-20, a Participant must be an elected or appointed officer of the Company and
eligible to commence payments under the underlying qualified pension plan on or
after June 1, 2005 and on or before December 1, 2005;

 

  (ii) The lump sum payment shall be made in 2005 as soon as feasible after the
election; and

 

- 15 -



--------------------------------------------------------------------------------

  (iii) Interest and mortality assumptions and methodology for calculating lump
sum amount shall be based on the Plan’s procedures for calculating lump sums as
of December 31, 2004.

 

1.03 2006 and 2007 Commencements. Pursuant to IRS transition relief, for all
benefit commencement dates in 2006 and 2007 (provided election is made in 2006
or 2007), distribution of Plan benefits subject to Code section 409A shall begin
12 months after the later of: (a) the Participant’s benefit election date, or
(b) the underlying qualified pension plan benefit commencement date (as
specified in the Participant’s benefit election form). Payments delayed during
this 12-month period will be paid at the end of the period with interest.
Interest shall be computed using the retroactive annuity starting date rate in
effect under the Northrop Grumman Pension Plan on a month-by-month basis during
such period (i.e., the rate may change in the event the period spans two
calendar years).

 

- 16 -



--------------------------------------------------------------------------------

APPENDIX 2 – POST 2007

DISTRIBUTION OF 409A AMOUNTS

The provisions of this Appendix 2 shall apply only to the portion of benefits
under the Plan that are subject to Code section 409A with benefit commencement
dates on or after January 1, 2008. Distribution rules applicable to the
Grandfathered Amounts are set forth in Articles II and III, and Appendix 1
addresses distributions of amounts subject to Code section 409A with benefit
commencement dates after January 1, 2005 and prior to January 1, 2008.

 

2.01 Time of Distribution. Subject to the special rules provided in this
Appendix 2, distributions to a Participant of his vested retirement benefit
shall commence as of the Payment Date.

 

2.02 Special Rule for Key Employees. If a Participant is a Key Employee and age
55 or older at his Separation from Service, distributions to the Participant
shall commence on the first day of the seventh month following the date of his
Separation from Service (or, if earlier, the date of the Participant’s death).
Amounts otherwise payable to the Participant during such period of delay shall
be accumulated and paid on the first day of the seventh month following the
Participant’s Separation from Service, along with interest on the delayed
payments. Interest shall be computed using the retroactive annuity starting date
rate in effect under the Northrop Grumman Pension Plan on a month-by-month basis
during such delay (i.e., the rate may change in the event the delay spans two
calendar years).

 

2.03 Forms of Distribution. Subject to the special rules provided in this
Appendix 2, a Participant’s vested retirement benefit shall be distributed in
the form of a single life annuity. However, a Participant may elect an optional
form of benefit up until the Payment Date. The optional forms of payment are:

 

  (a) 50% joint and survivor annuity

 

  (b) 75% joint and survivor annuity

 

  (c) 100% joint and survivor annuity.

If a Participant is married on his Payment Date and elects a joint and survivor
annuity, his survivor annuitant will be his spouse unless some other survivor
annuitant is named with spousal consent. Spousal consent, to be effective, must
be submitted in writing before the Payment Date and must be witnessed by a Plan
representative or notary public. No spousal consent is necessary if the Company
determines that there is no spouse or that the spouse cannot be found.

 

2.04

Death. If a married Participant dies before the Payment Date, a death benefit
will be payable to the Participant’s spouse commencing 90 days after the
Participant’s death. The death benefit will be a

 

- 17 -



--------------------------------------------------------------------------------

  single life annuity in an amount equal to the survivor portion of a
Participant’s vested retirement benefit based on a 100% joint and survivor
annuity determined on the Participant’s date of death. This benefit is also
payable to a Participant’s domestic partner who is properly registered with the
Company in accordance with procedures established by the Company.

 

2.05 Actuarial Assumptions. Except as provided in Section 2.06 of this Appendix
2, all forms of payment under this Appendix 2 shall be actuarially equivalent
life annuity forms of payment, and all conversions from one such form to another
shall be based on the following actuarial assumptions:

 

Interest Rate:    6% Mortality Table:    RP-2000 Mortality Table projected 15
years for future standardized cash balance factors

 

2.06 Accelerated Lump Sum Payouts.

 

  (a) Post-2007 Separations. Notwithstanding the provisions of this Appendix 2,
for Participants who Separate from Service on or after January 1, 2008, if the
present value of (a) the vested portion of a Participant’s retirement benefit
and (b) other vested amounts under nonaccount balance plans that are aggregated
with the retirement benefit under Code section 409A, determined on the first of
the month coincident with or following the date of his Separation from Service,
is less than or equal to $25,000, such benefit amount shall be distributed to
the Participant (or his spouse or domestic partner, if applicable) in a lump sum
payment. Subject to the special timing rule for Key Employees under Section 2.02
of this Appendix 2, the lump sum payment shall be made within 90 days after the
first of the month coincident with or following the date of the Participant’s
Separation from Service.

 

  (b) Pre-2008 Separations. Notwithstanding the provisions of this Appendix 2,
for Participants who Separate from Service before January 1, 2008, if the
present value of (a) the vested portion of a Participant’s retirement benefit
and (b) other vested amounts under nonaccount balance plans that are aggregated
with the retirement benefit under Code section 409A, determined on the first of
the month coincident with or following the date the Participant attains age 55,
is less than or equal to $25,000, such benefit amount shall be distributed to
the Participant (or his spouse or domestic partner, if applicable) in a lump sum
payment within 90 days after the first of the month coincident with or following
the date the Participant attains age 55, but no earlier that January 1, 2008.

 

  (c)

Conflicts of Interest. The present value of a Participant’s vested retirement
benefit shall also be payable in an immediate lump sum to the extent

 

- 18 -



--------------------------------------------------------------------------------

  required under conflict of interest rules for government service and
permissible under Code section 409A.

 

  (d) Present Value Calculation. The conversion of a Participant’s retirement
benefit into a lump sum payment and the present value calculations under this
Section 2.06 of this Appendix 2 shall be based on the actuarial assumptions in
effect under the Northrop Grumman Pension Plan for purposes of calculating lump
sum amounts, and will be based on the Participant’s immediate benefit if the
Participant is 55 or older at Separation from Service. Otherwise, the
calculation will be based on the benefit amount the Participant will be eligible
to receive at age 55.

 

2.07 Effect of Early Taxation. If the Participant’s benefits under the Plan are
includible in income pursuant to Code section 409A, such benefits shall be
distributed immediately to the Participant.

 

2.08 Permitted Delays. Notwithstanding the foregoing, any payment to a
Participant under the Plan shall be delayed upon the Company’s reasonable
anticipation of one or more of the following events:

 

  (a) The Company’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or

 

  (b) The making of the payment would violate Federal securities laws or other
applicable law;

provided, that any payment delayed pursuant to this Section 2.08 of this
Appendix 2 shall be paid in accordance with Code section 409A.

 

- 19 -



--------------------------------------------------------------------------------

APPENDIX 3 – COMMITTEES AND APPOINTMENTS

Notwithstanding anything to the contrary in this Plan, effective October 25,
2011, the Chief Executive Officer of Northrop Grumman Corporation shall appoint,
and shall have the power to remove, the members of (1) an Administrative
Committee that shall have responsibility for administering the Plan (including
as such responsibilities are described in Article II of the Plan), other than
the “Forfeiture of Benefits” provisions in Sections F.10, G.10 and I.10 of the
Plan which Sections shall continue to be administered by the Compensation
Committee or its delegate, and (2) an Investment Committee that shall have
responsibility for overseeing any rabbi trusts or other informal funding for the
Plan.

 

- 20 -